         Case 1:13-cr-00133-JKB Document 122 Filed 09/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                v.
                                                  CRIMINAL NO.: JKB-13-0133

 MICHAEL GWALTNEY, ET AL.

                Defendant



                            MOTION TO UNSEAL INDICTMENT

       The United States of America, by its attorneys, Robert K. Hur, United States Attorney for

the District of Maryland, and James T. Wallner, Assistant United States Attorney for said District,

previously moved orally to unseal the above matter.    The United States now moves formally via

written motion to UNSEAL the matter, and notes that the reason for the sealing of the matter no

longer exists, and the matter should be available on the public docket.

                                                Respectfully submitted,

                                                Robert K. Hur
                                                United States Attorney


                                             By:________/s/___________________
                                               James Wallner
                                               Assistant United States Attorney


                                             ORDER

       ORDERED as Prayed this ______ day of September 2019.


                                                ___________________________
                                                James K. Bredar
                                                United States District Judge
